PER CURIAM.
On appeal by the State.
This case is before the Law Court in the identical procedural posture as was State v. *1141Smith, Me., 381 A.2d 1117 (1978). The affidavit and request for a search warrant were in major respects identical to those we analyzed in Smith and contained equally critical deficiencies. The hiatus between the various facts recited in the affidavit here and the date1 thereof was as great, or greater, than those we described in Smith. The affidavit was also lacking in specificity. The purpose for requesting the search warrant here was the same as that which motivated the request in Smith.
We see no useful purpose in a detailed discussion of the fourteen page affidavit, which we have carefully read. Suffice to it say that our recent decisions in Smith, supra, and State v. Loder, Me., 381 A.2d 290 (1978), are dispositive of all issues here raised and require a denial of the State’s appeal.
The entry is:
State’s appeal denied.
Remanded to Superior Court for further proceeding.
DELAHANTY, J., sat at oral argument and conference but did not otherwise participate.
DUFRESNE, A. R. J., sat at oral argument as Chief Justice, but retired prior to the preparation of the opinion. He has joined the opinion as Active Retired Justice.

. The affidavit and request for the search warrant of the defendant’s property in Charlotte, Washington County, was dated July 21, 1975, as was the request we dealt with in Smith. Both affidavits were executed by the same police officer.